DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          MICHAEL MASLAK,
                              Appellant,

                                    v.

 WELLS FARGO BANK, N.A., AS TRUSTEE FOR WAMU MORTGAGE
   PASS-THROUGH CERTIFICATES, SERIES 2005-PR4 TRUST,
                         Appellee.

                              No. 4D17-3136

                          [November 8, 2018]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; William L. Roby, Judge; L.T. Case No. 14-237 CA.

   Tim Wright of Wright, Ponsoldt & Lozeau, Trial Attorneys, L.L.P.,
Stuart, for appellant.

   Andrew B. Boese of Leon Cosgrove, LLP, Coral Gables, for appellee.

PER CURIAM.

   Affirmed.

DAMOORGIAN, CIKLIN, JJ., and KANNER, DANIEL J., Associate Judge, concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.